UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4176


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HAROLD FORD,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:08-cr-00093-BR-1)


Submitted:   September 15, 2011          Decided:   September 27, 2011


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold Ford was convicted of possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), 924

(2006).      The      district      court   sentenced            Ford    to    seventy-eight

months’ imprisonment.               Ford appealed, arguing that his prior

conviction      was     not    punishable        by     imprisonment            for       a    term

exceeding one year and, thus, could not serve as a predicate

conviction pursuant to 18 U.S.C. § 922(g)(1).                            Ford has moved to

vacate his conviction and remand the case to the district court.

In light of United States v. Simmons, ___ F.3d ___, No. 08–4475,

2011 WL 3607266 (4th Cir. Aug. 17, 2011) (en banc), we reverse.

            Under 18 U.S.C. § 922(g)(1), it is unlawful for any

person convicted of a crime punishable by imprisonment for a

term exceeding one year to possess a firearm.                                   Ford’s prior

North     Carolina       state       conviction         was        not        punishable          by

imprisonment for a term exceeding one year.                         See N.C. Gen. Stat.

§ 15A-1340.17(c)-(d)          (2009)     (setting          out    minimum       and       maximum

sentences       applicable          under       North        Carolina’s           structured

sentencing      scheme).         When    Ford    raised          this    argument         in     the

district    court,      it    was   foreclosed        by    our     decision         in       United

States     v.    Harp,        406    F.3d       242,       246      (4th        Cir.          2005).

Subsequently,      however,         we   overruled         Harp     with       our     en       banc

decision in Simmons, in which we sustained a similar argument in

favor of the defendant.              In view of our holding in Simmons, we

                                            2
reverse Ford’s conviction, deny as moot the motion to vacate,

and    remand    the    case   to   the   district    court    for   further

proceedings.

            We direct the clerk to issue the mandate forthwith.

We    dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                     REVERSED AND REMANDED




                                      3